                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

  TRAVIS AND JESSICA FRITZ      )    Docket No. 3:17-CV-433
  as Third Party Beneficiaries of
                                )
  LAXMIJI, LLC individually and )
  LAXMIJI, LLC d/b/a MOUNTAIN   )
  VISTA INN & SUITES, BHARAT    )
  PATEL individually and BHARAT ) DISTRICT JUDGE THOMAS A. VARLAN
  PATEL d/b/a MOUNTAIN VISTA    )
                                ) CHIEF MAGISTRATE JUDGE H.
                                ) BRUCE GUYTON
  INN & SUITES, JAGRUTI PATEL,  )
                                )
       Plaintiffs,              )
                                )
  vs.                           )
                                )
  LIBERTY SURPLUS INSURANCE     )
  CORPORATION and ST. PAUL FIRE )
  AND MARINE INSURANCE          )
  COMPANY,                      )
                                )
       Defendants.              )
                                )

      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                  PARTIAL SUMMARY JUDGMENT

         This diversity action concerns a breach of contract claim in which Plaintiffs, third-

  party beneficiaries of an excess commercial general liability (CGL) insurance policy issued

  by Defendant St. Paul Fire and Marine, took a confessed judgment from St. Paul’s insured,

  Laxmiji, LLC, for injuries resulting from carbon monoxide poisoning. Pursuant to Federal

  Rule of Civil Procedure 56, Plaintiffs Travis and Jessica Fritz move for summary judgment

  on St. Paul Fire and Marine Insurance Company’s Fourteenth Affirmative Defense, which

  alleges that no coverage is available under an umbrella policy issued by St. Paul for bodily

  injury caused by “pollutants.” (See Defs.’ Am. Ans., ECF No. 43 at 11.)




Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 1 of 14 PageID #: 509
          This defense should fail as a matter of law. Illinois law should be applied to interpret

  the pollution exclusion. The Illinois Supreme Court, like courts of many states, has long

  held that a so-called “total pollution exclusion” like that in the St. Paul Umbrella Policy

  cannot bar coverage for injuries resulting from carbon monoxide exposure.

                                       FACTUAL BACKGROUND

          This motion concerns the viability of the following affirmative defense asserted by

  Defendants:

          Fourteenth Defense

          No coverage is available under the St. Paul Umbrella Policy for the damages
          awarded in the Underlying Action by virtue of Exclusion S, which bars coverage for
          bodily injury arising out of the discharge, dispersal, seepage, migration, release or
          escape of “pollutants.”

  (Defs.’ Am. Ans., ECF No. 43, at 11.)

          The facts necessary to resolve this motion are undisputed. On December 23, 2014,

  Plaintiffs filed a lawsuit against Laxmiji, LLC, a Tennessee corporation, and its owners for

  serious, permanent injuries they sustained while staying on Laxmiji’s premises at the

  Mountain Vista Inn and Suites in Pigeon Forge, Tennessee (“the hotel”) on February 14,

  2014. (Am. Compl., ECF No. 25 at 2–3.) The injuries were caused by a pool heating and

  ventilation system, which malfunctioned and emitted carbon monoxide that poisoned the

  Fritzes as they slept. (Id. at 2.)

          As fire and police department reports show, Pigeon Forge Fire Department and

  emergency response personnel arrived at the scene at 10:42 AM on February 15, 2014 after

  being called due to symptoms being experienced by the Fritzes. (Suggs Decl., Ex. 1 at 1.)

  After testing in the Fritzes’ first-floor revealed carbon monoxide present at 275 ppm, the



                                                  2

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 2 of 14 PageID #: 510
  premises were evacuated. (Id. at 2.) Testing in two second-floor rooms showed the presence

  of carbon monoxide at 60 ppm, while testing in two third-floor rooms showed levels of 15

  ppm. (Id.) No carbon monoxide was detected above the third floor of the hotel. (Id.) There

  were no reports of carbon monoxide being detected outside the building or in other

  surrounding structures. (See id.; see also Suggs Decl., Ex. 2 at 3.)

          Fire Department personnel investigated the basement of the hotel, noted

  concentrations of carbon monoxide at 560 ppm, and determined that the carbon monoxide

  was being emitted as a result of an improperly installed pool heater vent. (Suggs Decl., Ex. 1

  at 2.) The gas was shut off and the basement ventilated. (Id.) According to a police report,

  the hotel was cleared for re-occupancy at 11:50 AM on February 15—just over an hour after

  Fire Department personnel arrived. (See Suggs Decl., Ex. 3 at 2.) In total, guests in four

  rooms, out of approximately 28 total guest rooms in the hotel, complained of symptoms

  consistent with carbon monoxide exposure. (See id.) There is no evidence guests complained

  of such symptoms before February 15, 2014. (See Suggs Decl., Ex. 2 at 2.)

          As Plaintiffs’ environmental science expert, Timothy R. McAuley, concluded:

          It is clear that the event which injured Mrs. Fritz was limited in scope, to a few
          rooms of the motel, and in time, to the day in question. There is no allegation
          that the carbon monoxide escaped into the entire motel, or into the surrounding
          environment. The impact was minimal in terms of the number of persons
          involved, although unfortunately not in severity to Mrs. Fritz.

  (Id.)

          Two CGL policies covered Laxmiji at the time. The first, an underlying policy, was

  issued by Liberty Mutual, which has been dismissed as a defendant. The second was issued

  by Defendant St. Paul Fire & Marine Insurance Company (the “Umbrella Policy”). (See




                                                   3

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 3 of 14 PageID #: 511
  Suggs Decl., Ex. 4.) The declarations page of the Umbrella Policy designates the named

  insured as “Community Associations PG and Its Designated Members (LRO).” (Id. at 12.) 1

         In its Amended Answer, St. Paul “admits it issued an umbrella liability insurance

  policy to Community Associations, PG Inc. and that Laxmiji, LLC is a named insured

  thereunder.” (ECF. No. 43 at 5.) According to the Umbrella Policy, Community

  Associations, PG is

         a “Purchasing Group,” As Defined Under Federal Law [15 U.S.C. § 3901 et
         seq.], Formed To Purchase Liability Insurance On A Group Basis For Its
         Members To Cover The Similar Or Related Liability Exposure(s) To Which
         The Members Of PG Are Exposed By Virtue Of Their Related, Similar, Or
         Common Business Or Service. Members Do Not Share Limits And Each
         Member Is Provided With Its Own Policy &/Or EOI.

  (Suggs Decl., Ex. 4 at 5.) The address given for Community Associations is a Chicago,

  Illinois address. (Suggs Decl., Ex. 4 at 12.) Community Associations is an Illinois

  corporation and was originally incorporated under the laws of Illinois in 2004. (Suggs,

  Decl., Ex. 5.)

         The agent listed on the Umbrella Policy is McGowan and Company, Inc. (Id. at 12.)

  St. Paul indicates that McGowan was a program administrator relative to Community

  Associations PG, Inc. (Suggs Decl., Ex. 6 at 2.) As St. Paul acknowledges, Laxmiji

  purchased the Umbrella Policy through Madison Insurance Group, Inc. (Id. at 2–3.)

  Madison Insurance Group operated under an agency agreement with St. Paul. (Id.)

  (Whether the Madison-St. Paul agency agreement is relevant to this case is disputed. This

  issue is not germane to the present motion, however.)




  1
   Page numbers of the Umbrella Policy cited herein reflect the page numbers assigned by the
  ECF system.
                                                4

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 4 of 14 PageID #: 512
         Madison Insurance Group appears to have purchased the policy acting through

  Appalachian Underwriters, a wholesale broker. (Id. at 2.) Endorsements to the Umbrella

  Policy list Laxmiji, LLC as a named insured (Suggs Decl., Ex. 4 at 6) and gives the address

  of Mountain View Inn and Suites as an insured location (id. at 8).

         Other than the Tennessee addresses provided in said endorsements, the Umbrella

  Policy never mentions Tennessee or references Tennessee law. By contrast, the Umbrella

  Policy contains five endorsements or other policy forms that reference Illinois: the “Illinois

  Amendatory Endorsement,” the “Illinois Amendment of Cancellation Notice,” the “Illinois

  Punitive Exemplary or Multiple Damages and Fines or Penalties Exclusion Endorsement,”

  the “Claims-Made Coverage and Extended Reporting Period Endorsement – Illinois,” and

  the “Abuse or Molestation Exclusion Endorsement – Illinois” (Id. at 13. These

  endorsements are contained at pages 39, 40, 53, 59, and 63, respectively.) No other states

  are referenced among the titles of these endorsements. (See id. at 13.) The Umbrella Policy

  contains no express choice-of-law provision, and does not otherwise reference the law of

  any other state.

         The Umbrella Policy covers claims alleging “bodily injury.” (Id. at 16.) “Bodily

  injury” includes “any physical harm, sickness or disease to the physical health of other

  persons.” (Id. at 20.) Bodily injuries caused by “pollution” are excluded. The pollution

  exclusion reads as follows:

         S. Pollution

         1. Bodily Injury, Property Damage or Personal Injury or Advertising Injury
         arising out of the actual alleged or threatened discharge, dispersal seepage,
         migration, release or escape of Pollutants anywhere in the world;

         2. Any loss, cost or expense arising out of any request, demand, order or
         statutory or regulatory requirement that we, the Insured or any other person or

                                                 5

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 5 of 14 PageID #: 513
          organization test for, monitor, clean-up, remove, contain, treat, detoxify,
          respond to, neutralize or assess the effects of Pollutants; or

          3. Any loss, cost or expense arising out of any Claim or Suit by or for any
          governmental authority or any other person or organization for damages
          arising out of the testing for, monitoring, cleaning up, removing, containing,
          treating, detoxifying or neutralizing, or responding to or assessing in any way
          Pollutants.

  (Id. at 30.)

          The policy defines “pollutant” as “any solid, liquid, gaseous or thermal irritant

  or contaminant, including smoke, vapors, soot, fumes, acids, alkalis, chemicals and

  Waste.” (Id. at 24.) 2 The policy does not contain the words “carbon monoxide.”

                                STANDARD OF REVIEW

          Summary judgment is appropriate “if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is

  no genuine issue as to any material fact and that the moving party is entitled to a judgment

  as a matter of law.” Fed. R. Civ. P. 56(c). Summary judgment is proper “against a party

  who fails to make a showing sufficient to establish the existence of an element essential to

  that party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986).

          Under Tennessee law, “the scope of coverage and the insurer's duty to defend

  are questions of law, which can appropriately be resolved by a summary judgment when, as

  is the situation in the instant action, the relevant facts are undisputed.” Trinity Universal Ins.

  Co. v. Turner Funeral Home, Inc., No. 1:02-CV-083, 2003 WL 23218046, at *3 (E.D. Tenn.

  Dec. 12, 2003).


  2
   “Waste includes materials which are intended to be or have been recycled, reconditioned
  or reclaimed.” (Id. at 25.)
                                                   6

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 6 of 14 PageID #: 514
         The party moving for summary judgment may satisfy its initial burden of proving the

  absence of a genuine issue of material fact by showing that there is a lack of evidence to

  support the nonmoving party’s case. Id. at 325. Although hearsay evidence may not be

  considered on a motion for summary judgment, Jacklyn v. Schering-Plough Healthcare Prods.

  Sales Corp., 176 F.3d 921, 927 (6th Cir. 1999), evidentiary materials presented to avoid

  summary judgment otherwise need not be in a form that would be admissible at trial.

  Celotex, 477 U.S. at 324; Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999).

         Once a properly supported motion for summary judgment has been made, the

  “adverse party may not rest upon the mere allegations or denials of [its] pleading, but ...

  must set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P.

  56(e). To avoid summary judgment, the nonmoving party “must do more than simply show

  that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.

  An appellate court reviews a ruling on a motion for summary judgment de novo. Spirit

  Airlines v. Northwest Airlines, Inc., 431 F.3d 917, 930 (6th Cir. 2006).

                                        ARGUMENT

  I.     Illinois law applies to the pollution exclusion.

         A Tennessee federal district court sitting in diversity applies Tennessee’s choice of

  law rules. Cole v. Mileti, 133 F.3d 433, 437 (6th Cir. 1998). A claim by an insured against his

  or her insurance carrier is “based in contract law.” Nelson v. Nelson, 409 S.W.3d 629, 632

  (Tenn. Ct. App. 2013). Tennessee’s choice of law rules with respect to contracts “provide

  that rights and obligations under a contract are governed by the law of that state with the

  view to which it is made and that the intentions of the parties in this respect to be gathered

  from the terms of the instruments and all of the attending circumstances control.” First Am.


                                                   7

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 7 of 14 PageID #: 515
  Nat. Bank of Nashville v. Automobile Ins. Co., 252 F.2d 62, 64 (6th Cir. 1958). Circumstances

  typically considered by courts in determining the parties’ intent include whether the policy

  contains endorsements or other provisions specifically intended to comply with the law of a

  particular state, whether the policy references the law of a particular state, and the state

  where the insurance contract was issued or delivered. NGK Metals Corp. v. Nat'l Union Fire

  Ins. Co., No. 1:04-CV-56, 2005 WL 1115925, at *5 (E.D. Tenn. Apr. 29, 2005).

         In the absence of evidence of the parties’ intent as to which substantive law should

  apply, Tennessee courts follow the lex loci contractus doctrine in insurance coverage disputes.

  Philadelphia Indemnity Insurance Company v. FedEx Freight, Inc., 297 F.Supp.3d 795, 802

  (W.D. Tenn. 2017). Under that doctrine, the substantive law of the state where the

  insurance policy was issued and delivered controls. Id. It is not a requirement, however, that

  the contract be both issued and delivered in a particular state in order for that state’s law to

  apply. See Health Link Servs., L.L.C. v. U.S. Risk Underwriters, Inc., No. 06-02180, 2007 WL

  9643298, at *4–5 (W.D. Tenn. Aug. 30, 2007) (“Despite the apparent requirement that the

  contract be both issued and delivered in a certain state for that state’s substantive law to

  apply, the Tennessee Court of Appeals has held that the place of delivery alone is

  sufficient.”) (citing Mutual Life Ins. Co. of New York v. Templeton, 362 S.W.2d 938, 942 (Tenn.

  Ct. App. 1962)).

         The fact that a Tennessee plaintiff is an additional insured on a policy does not make

  Tennessee law govern if the policy is issued to a named insured in another state. Clark Const.

  Grp., Inc. v. Eagle Amalgamated Serv., Inc., No. 01-2478-DV, 2005 WL 2092998, at *3 (W.D.

  Tenn. Aug. 24, 2005) (“Here, the insurance policy was issued by Defendant and delivered to

  Eagle, the primary insured. Both Defendant and Eagle are located in Florida, and it is


                                                  8

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 8 of 14 PageID #: 516
  undisputed that the policy was delivered to Eagle in Florida. Although Plaintiff, who is

  located in Tennessee, is additionally insured on the policy and the policy was delivered to

  Plaintiff in Tennessee, Plaintiff is only an ancillary beneficiary to the policy. Therefore, the

  Court holds that Florida’s contract laws apply.”)

         A policy intended to cover a number of insureds is considered a single policy. See

  Burns v. Aetna Cas. & Sur. Co., 741 S.W.2d 318, 322 (Tenn. 1987) (“A fleet insurance policy,

  designed to cover a number of vehicles, is considered to constitute a single contract. The

  undisputed proof in the present case is that the policy in question was issued in Hartford,

  Connecticut and delivered to the insured in Providence, Rhode Island through a broker in

  Boston, Massachusetts. It is not a Tennessee contract, in our opinion, even though it is

  obviously a comprehensive fleet policy designed to meet the insurance needs of the named

  insured and its employees in each of the states in which covered vehicles were utilized or

  garaged.”)

         Here, the Umbrella Policy indicates that St. Paul and the primary named insured,

  Community Associations, intended that Illinois law apply to the contract. The policy has

  four endorsements that are apparently intended to bring the contract in conformance with

  Illinois law. (See Suggs Decl., Ex. 4 at 13, 39, 40, 53, 59, and 63.) There are no

  endorsements or other provisions that reference the laws of other states. The address of

  Community Associations, is an Illinois address. There is no reference in the policy to the

  law of Tennessee or any evidence that the parties intended to be bound by the laws of

  Tennessee. Hence, “[n]othing in any of the insurance policies indicates that the parties

  envisioned performance in accordance with the laws of Tennessee.” NGK Metals Corp. v.

  Nat'l Union Fire Ins. Co., No. 1:04-CV-56, 2005 WL 1115925, at *7 (E.D. Tenn. Apr. 29,


                                                  9

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 9 of 14 PageID #: 517
  2005). The pollution exclusion should thus be interpreted in accordance with Illinois law.

           The result is the same even if the Court were to determine that it cannot ascertain the

  intent of the parties regarding the law governing the insurance policy. The Illinois address

  and Illinois location of the primary named insured, Community Associations, gives rise to a

  strong inference that the insurance contract was executed and delivered in Illinois. The

  doctrine of lex loci contractus, as applied to insurance contracts by Tennessee courts, indicates

  that Illinois law should be applied.

  II.      Illinois law requires that pollution exclusions be construed in favor of coverage
           for injuries caused by carbon monoxide exposure.

           American States Insurance Company v. Koloms, 3 an Illinois Supreme Court decision,

  provides the rule of decision on whether the pollution exclusion in the Umbrella Policy

  precludes coverage. In Illinois, as elsewhere, a court's primary objective in interpreting the

  language of an insurance policy is to ascertain and give effect to the intentions of the parties

  as expressed in their agreement. Id. at 75. Policy terms that are plain and unambiguous

  should be given their plain and ordinary meaning. Id. Policy terms that are susceptible to

  more than one meaning are construed strictly against the insurer who drafted the policy. Id.

  Importantly, “provisions that limit or exclude coverage will be interpreted liberally in favor

  of the insured and against the insurer.” Id. Courts should “construe the policy as a whole

  and take into account the type of insurance purchased, the nature of the risks involved, and

  the overall purpose of the contract.” Id.

           Koloms concerned a coverage dispute arising out of “a standard-form CGL policy”

  for carbon monoxide poisoning of commercial tenants resulting from a negligently



  3
      687 N.E.2d 72 (Ill. 1997).
                                                 10

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 10 of 14 PageID #: 518
  maintained furnace. Id. at 74. American States reserved a right to contest coverage on the

  basis of an “absolute pollution exclusion” in the policy, which was substantively identical to

  the pollution exclusion in the Umbrella Policy at issue in this case:

            “This insurance does not apply to . . . Bodily injury’ or ‘property damage’
            arising out of actual, alleged or threatened discharge, dispersal, release or
            escape of pollutants: (a) At or from premises you own, rent or occupy.”
  Id.

            After a comprehensive survey of case law interpreting the pollution exclusion and the

  historical development of the pollution exclusion, the Illinois Supreme Court held in

  Koloms, with one dissenting vote, that the exclusion should not be read to apply to carbon

  monoxide. As the court held, “we agree with those courts which have restricted the

  exclusion's otherwise potentially limitless application to only those hazards traditionally

  associated with environmental pollution.” Koloms, 687 N.E.2d at 79. An opinion quoted

  from by the Koloms case illustrates the “potentially limitless application” of a “purely literal

  interpretation” 4 of a standard “total” CGL pollution exclusion:

            “Without some limiting principle, the pollution exclusion clause would extend
            far beyond its intended scope and lead to some absurd results. To take but two
            simple examples, reading the clause broadly would bar coverage for bodily
            injuries suffered by one who slips and falls on the spilled contents of a bottle of
            Drano, and for bodily injury caused by an allergic reaction to chlorine in a
            public pool. Although Drano and chlorine are both irritants or contaminants
            that cause, under certain conditions, bodily injury or property damage, one
            would not ordinarily characterize these events as pollution.”

  Id. at 77 (quoting Pipefitters Welfare Educational Fund v. Westchester Fire Insurance Co., 976 F.2d

  1037, 1043 (7th Cir.1992)).




  4
      Id. at 79.
                                                    11

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 11 of 14 PageID #: 519
         Reviewing the drafting history of the exclusion and its use of terms of art particular

  to environmental law (e.g., “discharge,” “dispersal,” “release,” and “escape”), the court

  concluded that it “reveals an intent on the part of the insurance industry to so limit the

  clause” to situations within the context of “traditional environmental contamination” and

  “environmental litigation.” Id. at 81. Hence:

         Given the historical background of the absolute pollution exclusion and the
         drafters' continued use of environmental terms of art, we hold that the exclusion
         applies only to those injuries caused by traditional environmental pollution.
         The accidental release of carbon monoxide in this case, due to a broken furnace,
         does not constitute the type of environmental pollution contemplated by the
         clause.

  Id. at 82 (emphasis added). The court expressed its concern at the “overbreadth in the

  language of the exclusion as well as the manifestation of an ambiguity which results when

  the exclusion is applied to cases which have nothing to do with ‘pollution’ in the

  conventional, or ordinary, sense of the word.” Id. at 79. The court would “be remiss,

  therefore, if we were to simply look to the bare words of the exclusion, ignore its raison d'

  être, and apply it to situations which do not remotely resemble traditional environmental

  contamination.” Id. at 81. In sum, the court concluded:

         The pollution exclusion has been, and should continue to be, the appropriate
         means of avoiding the yawning extent of potential liability arising from the
         gradual or repeated discharge of hazardous substances into the environment. We
         think it improper to extend the exclusion beyond that arena.

  Id. (citation and internal quotation marks omitted).

         Numerous other jurisdictions have also held that pollution exclusions in CGL

  policies do not preclude coverage for injuries resulting from the release of carbon monoxide.

  See Stoney Run Co. v. Prudential-LMI Commercial Ins. Co., 47 F.3d 34 (2d Cir. 1995) (applying

  New York law); Regional Bank of Colorado, N.A. v. St. Paul Fire and Marine Ins. Co., 35 F.3d

                                                  12

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 12 of 14 PageID #: 520
  494 (10th Cir. 1994) (applying Colorado law); Richardson v. Nationwide Mut. Ins. Co., 826

  A.2d 310 (D.C. 2003) (vacated due to settlement after grant of rehearing en banc); Motorists

  Mut. Ins. Co. v. RSJ, Inc., 926 S.W.2d 679 (Ky. Ct. App. 1996); Western Alliance Ins. Co. v.

  Gill, 686 N.E.2d 997 (Mass. 1997); Century Sur. Co. v. Casino West, Inc., 329 P.3d 614 (Nev.

  2014); Kenyon v. Security Ins. Co. of Hartford (DPIC Companies), 163 Misc. 2d 991, 626

  N.Y.S.2d 347 (Sup 1993); Andersen v. Highland House Co., 757 N.E.2d 329 (Ohio 2001); In re

  Idleaire Technologies Corp., 2009 WL 413117 (Bkrtcy. D. Del. Feb. 18, 2009) (applying

  Tennessee law); Donaldson v. Urban Land Interests, Inc., 564 N.W.2d 728 (Wis. 1997). 5

         In this case, the pollution exclusion is nearly identical to that at issue in Koloms, and

  the circumstances of the underlying occurrence also involve a malfunctioning heating

  system that resulted in carbon monoxide poisoning in a commercial building. Although the

  interpretation of the scope of an exclusion is a question of law, the factual circumstances in

  this case confirm the inapplicability of the pollution exclusion to carbon monoxide

  poisoning. The undisputed facts show (1) the hotel was cleared for occupancy a little over

  an hour after fire department personnel arrived on the scene; (2) guests in four rooms out of

  approximately 28 were affected; (3) no carbon monoxide was present above the third floor

  of the hotel; and (4) there was no report of carbon monoxide contamination in the area

  outside the hotel. (See pp. 2–3, supra.) The limited scope of the carbon monoxide release and

  its rapid correction through ventilation once it was recognized distinguishes it from

  pollution events, which “are understood in the exposure science community as the addition



  5
   Some other states have held that carbon monoxide is a pollutant that falls within a
  pollution exclusion in a CGL policy. See, e.g., Reed v. Auto-Owners Ins. Co., 667 S.E.2d 90
  (Ga. 2008); Bituminous Cas. Corp. v. Sand Livestock Systems, Inc., 728 N.W.2d 216 (Iowa
  2007); Midwest Family Mut. Ins. Co. v. Wolters, 831 N.W.2d 628 (Minn. 2013).
                                                 13

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 13 of 14 PageID #: 521
  of a substance, that is put into the environment at a rate faster than it can be dispersed,

  diluted, decomposed, recycled, and/or held in a harmless form.” (Suggs Decl., Ex. 2 at 4.)

  Thus, carbon monoxide is not a “pollutant” under the St. Paul Umbrella Policy, and the

  pollution exclusion in the Policy cannot preclude coverage for Plaintiffs’ injuries. 6

                                         CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court grant

  summary judgment for Plaintiffs on Defendant’s Fourteenth Affirmative Defense, and

  afford any other relief that the Court may deem just and proper.

                                  REQUEST FOR HEARING

         Plaintiffs respectfully request a hearing on this motion.

                                              Respectfully submitted,

  Dated: April 3, 2019                        /s/ Kenneth M. Suggs
                                              Kenneth M. Suggs (pro hac vice)
                                              JANET, JANET & SUGGS, LLC
                                              500 Taylor Street, Suite 301
                                              Columbia, SC 29201
                                              (803) 726-0050 TEL
                                              (803) 727-1059 FAX
                                              ksuggs@jjsjustice.com

                                              Sidney Gilreath (#2000)
                                              GILREATH & ASSOCIATES, PLLC
                                              550 Main Avenue, Suite 600
                                              Knoxville, TN 37902
                                              (865) 637-2442 TEL
                                              (865) 971-4116 FAX
                                              gilknox@sidgilreath.com

                                              Attorneys for Plaintiffs


  6
   Even if Tennessee law were to be applied, the result would likely be the same. See In re
  Idleaire Technologies Corp., 2009 WL 413117 (Bkrtcy. D. Del. Feb. 18, 2009) (applying
  Tennessee law to hold that coverage for injuries due to carbon monoxide poisoning is not
  barred by a standard pollution exclusion in a CGL policy).
                                                 14

Case 3:17-cv-00433-TAV-HBG Document 73 Filed 04/03/19 Page 14 of 14 PageID #: 522
